UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4746


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CHRISTOPHER NICOLAI,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:13-cr-00019-GRA-1)


Submitted:   March 11, 2014                 Decided:   March 18, 2014


Before KING, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael    Christopher        Nicolai      appeals   his     sentence    of

110    months’   imprisonment      after      pleading    guilty    to    possessing

child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B).

Nicolai’s    attorney      has    filed   a    brief    pursuant    to    Anders     v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal, but raising the issue whether

the district court erred in sentencing Nicolai.                          Nicolai was

notified of his right to file a pro se supplemental brief but

has not done so.      We affirm.

            We review a criminal sentence for reasonableness using

an abuse of discretion standard.               United States v. McManus, 734
F.3d 315, 317 (4th Cir. 2013) (citing Gall v. United States, 552
U.S. 38, 51 (2007)).             First, we consider whether the district

court    committed    any    significant        procedural       error,     such     as

improperly calculating the Sentencing Guidelines range, failing

to consider the sentencing factors under 18 U.S.C. § 3553(a), or

failing to explain the sentence adequately.                      United States v.

Allmendinger, 706 F.3d 330, 340 (4th Cir.), cert. denied, 133 S.

Ct. 2747 (2013).      If the sentence is procedurally reasonable, we

then    consider     its    substantive        reasonableness,         taking      into

account the totality of the circumstances.                   Gall, 552 U.S. at

51.     We presume that a sentence within a properly calculated



                                          2
Guidelines range is substantively reasonable.                           United States v.

Susi, 674 F.3d 278, 289 (4th Cir. 2012).

            In sentencing, the district court must first correctly

calculate the defendant’s sentencing range under the Guidelines.

Allmendinger, 706 F.3d       at    340.     The    district       court      is   next

required to give the parties an opportunity to argue for what

they   believe     is    an   appropriate          sentence,      and    the    court     must

consider those arguments in light of the factors set forth in 18

U.S.C. § 3553(a).         Id.

            When    rendering          a   sentence,      the    district       court     must

make and place on the record an individualized assessment based

on the particular facts of the case.                       United States v. Carter,

564 F.3d 325, 328, 330 (4th Cir. 2009).                               In explaining the

sentence,    the    “sentencing            judge    should      set     forth   enough      to

satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.”                 Rita v. United States, 551 U.S. 338,

356 (2007).       While a district court must consider the statutory

factors     and    explain       its       sentence,      it     need    not    explicitly

reference    §    3553(a)       or    discuss      every       factor    on    the   record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

            We     have       reviewed       the     record       and     conclude        that

Nicolai’s sentence is reasonable.                    The district court properly

calculated Nicolai’s Guidelines range and reasonably determined

                                              3
that a sentence within the range was appropriate based on the

§ 3553(a) factors.

               In accordance with Anders, we have reviewed the entire

record       and   have     found     no     meritorious        issues      for     appeal.

Accordingly,        we   affirm     the     district      court’s     judgment.           This

Court       requires     that     counsel    inform       his   or    her       client,    in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                       If the client requests

that    a    petition      be   filed,     but    counsel    believes       that    such    a

petition would be frivolous, then counsel may move in this Court

for leave to withdraw from representation.                            Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions     are    adequately       presented        in   the     materials

before      the    Court    and    argument       would   not   aid       the    decisional

process.

                                                                                   AFFIRMED




                                              4